Citation Nr: 0111229	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  96-51 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969 and from November 1972 to January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.   


REMAND

The veteran maintains that he has PTSD related to service.  
In the August 1996 rating decision from which this appeal 
arises, the RO denied this claim on the grounds that there 
was no verified stressor related to the PTSD diagnosis.  Upon 
a review of the claims file, the Board finds that the 
evidence of record shows that the veteran's diagnosis of PTSD 
encompasses such psychiatric symptoms as anxiety and 
depression, but this diagnosis has not been shown to be based 
on a verifiable stressor or combat experience.  

Review of the record shows that the veteran had active 
military service from July 1966 to July 1969 and from 
November 1972 to January 1973.  The claims file contains a 
service personnel record, DD Form 214, recording active 
service from July 1966 to July 1969, and recording that there 
was no other service.  Another DD Form 214 recorded the 
veteran's active service from November 1973 to January 1973.  
That latter form further recorded that the veteran had a 
total of six years of other service.  Given that there was 
three years of active service from July 1966 to July 1969, 
there appears that there may be other service between July 
1969 and November 1972, which is not documented in the claims 
file.  Therefore, for these reasons and those below, a remand 
is required.   

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, a remand is required.  

In this case, the record shows that the veteran was not 
treated for any psychiatric problems during service.  The 
evidence of record includes VA and private medical records 
dated from June 1994.  These records show that the veteran 
has been treated for psychiatric diagnoses including 
depression and alcoholism since June 1994; and for PTSD since 
November 1995.  Most recently, the veteran was hospitalized 
by VA from May to June 1999 for chronic PTSD.  

As shown in the report of a March 1995 VA mental disorders 
examination, the veteran has reported that he had been in and 
out of various hospitals since 1972, including VA hospitals, 
for anxiety, depression and panic symptomatology.  He 
reported that his first VA hospitalization was in 1972 for 
anxiety and depression, and that he had had maybe seven 
hospitalizations by the time of the March 1995 VA 
examination.  VA treatment records also show that during 
1994, the veteran was noted to have a history of alcohol 
abuse for a long time.  Although the veteran has reported 
receiving treatment including from VA, since 1972, a review 
of the claims file shows no reports of treatment dated before 
1994.  The record indicates that the RO requested VA medical 
records only since January 1994.  

Under the doctrine of constructive notice set forth in Bell 
v. Derwinski, 2 Vet. App. 611 (1992), non-record evidence 
that was not in the case file but was within the Secretary's 
control (such as VA records), and that predates a Board 
decision and could reasonably have been expected to be part 
of the record, is constructively deemed to have been before 
the Board at the time of its decision.  Bell holds that where 
documents proffered by the appellant are within the 
Secretary's control and could reasonably be expected to be a 
part of the record before the Secretary and the Board, "such 
documents should be a part of the record, and that if they 
are determinative of the claim, then a remand is required."  
Sims v. West, 11 Vet. App. 237, 239 (1998).  

Thus, the RO should attempt to obtain copies of all pertinent 
records identified by the veteran that have not been 
previously secured, including from VA and non-VA sources.  In 
this connection, the Board is of the opinion that the veteran 
should be given an opportunity to provide any further 
evidence that may exist but is not yet of record in the 
claims file.  Any pertinent treatment records since discharge 
in 1972 would be important and should be obtained.  On 
remand, the RO should instruct the appellant to submit 
medical evidence to support his assertions that his current 
PTSD diagnosis is related to service.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA has obligations with 
respect to notice and the duty to assist the veteran 
pertinent to his claim for service connection for PTSD.  
After obtaining any pertinent records not previously secured, 
the RO should take all appropriate action to ensure 
compliance with the notice and assistance to the claimant 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should attempt to verify 
whether there are other periods of active 
service in addition to the verified 
active military service from July 1966 to 
July 1969 and from November 1972 to 
January 1973.

2.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for his 
claimed PTSD.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports not of 
record.  In particular, the RO should 
attempt to obtain VA records pertaining 
to treatment for the claimed PTSD by VA, 
including at the Saginaw and Battle Creek 
VA Medical Centers, from 1972 forward.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file. 

3.   Thereafter, the RO should review the 
claims file and then take any additional 
appropriate action to ensure compliance 
with the notice and assistance to the 
claimant provisions of the recently 
enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

4.  The RO should then re-adjudicate the 
veteran's claim for service connection 
for PTSD.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
should be afforded the applicable time 
period in which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




